UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4807


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KELVIN QUADE MANRICH,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:11-cr-00122-CCB-20)


Submitted:   September 29, 2014           Decided:   October 7, 2014


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce A. Johnson, Jr., LAW OFFICES OF BRUCE A. JOHNSON, JR.,
LLC, Bowie, Maryland, for Appellant. Rod J. Rosenstein, United
States Attorney, Kathleen O. Gavin, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kelvin     Quade      Manrich,           a   former        officer     with       the

Baltimore Police Department (“BPD”), appeals the forty-one-month

sentence       imposed    after      we     vacated         his   original       sentence        and

remanded       his    case    for     resentencing.               See     United      States      v.

Manrich, 529 F. App’x 322 (4th Cir. 2013) (No. 12-4624).                                         The

only issue in this appeal is whether the district court properly

calculated       the      loss       amount           attributable         to    Manrich         for

sentencing       purposes.           See    U.S.        Sentencing        Guidelines        Manual

(“USSG”) § 2B1.1(b) (2011).                   For the reasons that follow, we

affirm the amended criminal judgment.

               Following       five        days       of    trial       testimony,         Manrich

entered a straight up guilty plea to conspiracy to obstruct,

delay, and affect commerce by extortion by means of unlawfully

obtaining,       under       color    of     official         right,       money     and     other

property from Hernan Alexis Moreno and Edwin Javier Mejia, who

jointly    owned       and    operated       Majestic         Auto      Repair       Shop,   LLC,

(“Majestic”), in violation of 18 U.S.C. §§ 371, 1951(a) (2012),

and three substantive counts of the same, in violation of 18

U.S.C. §§ 1951(a), 2 (2012).                 As discussed in our prior opinion,

the   overarching        purpose      of     the       underlying         conspiracy       was    to

“enrich” the involved BPD officers and to “benefit” Moreno and

Mejia     by    bribing       police        officers         to     use     “their     official

positions       and     influence      to     cause         vehicles       to   be    towed      or

                                                  2
otherwise         delivered      to     Majestic       for     automobile             services      and

repair.”          (J.A. 14). 1         The scheme was simple:                     a BPD officer

would respond to the scene of a vehicle accident; the officer

would      encourage       the    vehicle        owner    to    have       Majestic           tow    the

damaged vehicle and/or repair the damage sustained during the

collision.          Moreno and Mejia paid the BPD officers a “referral

fee” for directing accident victims to Majestic.                                  This fee, more

appropriately called a kickback, ranged from $250 to $300 per

vehicle.       Majestic, in turn, would repair the damage sustained

in the accident.                However, for some vehicles, Majestic would

also       repair    pre-existing            damage      and/or       add        to     the    damage

resulting      from       the    accident.           Majestic     would          then    submit       an

insurance claim for both the legitimate and fraudulent damage.

               Manrich was initially assigned a base offense level of

fourteen.           See   USSG     §    2C1.1(a)(1).           This        was    increased          two

levels      because       the    offense      involved        more     than       one     bribe      or

extortion.          USSG    §    2C1.1(b)(1).            The    probation             officer       then

applied      an     eight-level        increase       because        the    foreseeable             loss

amount attributable to Manrich was more than $70,000 but less

than       $120,000.        This       was   a    specific      offense           characteristic




       1
       Citations to the                  “J.A.”       refer     to    the        joint        appendix
submitted by the parties.



                                                 3
pursuant to USSG § 2C1.1(b)(2), which cross-references the loss

table found in § 2B1.1(b)(1).

            To   substantiate    the   loss   determination,    FBI   Agent

Robert Guynn prepared a Loss Summary Chart, which was offered at

the resentencing hearing.        Although the conspiracy spanned many

years and involved a substantial number of vehicles, Guynn had

included only fourteen vehicles, all of which were referred to

Majestic either by Manrich or by one of the four officers whose

involvement in the conspiracy Manrich admittedly knew.

            At the resentencing hearing, Guynn described how he

compiled this chart.          Specifically, Guynn explained that the

data presented in the chart was culled from witness testimony

from the trial and the plea agreements and stipulated statements

of facts accepted by the admitted co-conspirators.              Guynn also

explained   that   he   had   consulted    with   insurance   adjusters   to

determine what percentage of each claim was fraudulent.                   The

insurance companies paid $63,971.95 for repairs to the fourteen

selected vehicles.      Of this, Guynn concluded that $48,966.96 was

paid to repair fraudulent damage. 2



     2
       Manrich argues on appeal that Guynn did not sufficiently
particularize how he determined the fraud percentage for two
claims that were not 100% fraudulent. But Manrich did not raise
this objection in the district court and, given Guynn’s
testimony, we discern no plain error in the court’s acceptance
of the Loss Summary Chart as to these findings.      See United
(Continued)
                                       4
            The    sentencing    court       “need   only   make       a   reasonable

estimate of the loss.”           USSG § 2B1.1 cmt. n.3(C); see United

States v. Keita, 742 F.3d 184, 192 (4th Cir. 2014) (recognizing

that the loss amount “need not be determined with precision”

(internal    quotation       marks   omitted)).        Added      to       the    nearly

$49,000     in    fraudulent    insurance       claims      are    the      kickbacks

received by Manrich and his acknowledged co-conspirators, which

total, at minimum, $37,000. 3            The record as supplemented thus

amply demonstrates the basis for the court’s determination of a

loss amount of at least $70,000.

            Manrich    advances      three    arguments     to    undermine         this

finding, two of which attack Hernan Moreno’s testimony at the

resentencing      hearing.       But   any     concerns     regarding            Moreno’s

credibility or lack of specific recollection are ameliorated by

Guynn’s testimony, which established a proper foundation for the

Loss Summary Chart.




States v. Hamilton, 701 F.3d 404, 410 (4th Cir. 2012), cert.
denied, 133 S. Ct. 1838 (2013).
     3
       As the Government aptly points out, we resolved the issue
of the foreseeability of these payments in Manrich’s first
appeal, see Manrich, 529 F. App’x at 325, and will not revisit
the issue here. See MacDonald v. Moose, 710 F.3d 154, 161 n.10
(4th Cir.) (“[T]he doctrine of law of the case restricts a court
to legal decisions it has made on the same issues in the same
case.”), cert. denied, 134 S. Ct. 200 (2013).



                                         5
             Finally,    Manrich     asserts     that     the     fraudulently

obtained insurance proceeds paid to two of his co-conspirators,

Jerry Diggs and Leonel Rodriguez, were improperly included in

the   loss   amount.     Guynn’s     determination      that    both   of    these

claims    were    100%   fraudulent     is   consistent        with    the   plea

agreements    entered    into   by   these   co-conspirators.           On   this

record and given our foreseeability ruling in Manrich’s first

appeal, see Manrich, 529 F. App’x at 325, there is no error in

finding these amounts were reasonably foreseeable to Manrich. 4

             For the foregoing reasons, we hold that the Government

satisfied its burden of proving a loss amount between $70,000

and   $120,000,    which   supported       the   eight-level      increase     in

Manrich’s offense level.        As this is the only issue in dispute,

we affirm the amended criminal judgment.             We dispense with oral

argument because the facts and legal contentions are adequately




      4
       For the first time on appeal, Manrich argues that the
$15,215 paid to Rodriguez should be excluded from the loss
determination because the fraudulent conduct underlying that
claim occurred prior to Manrich’s entrance into the conspiracy.
But even if this entire amount were excluded, the combined loss
amount would still exceed $70,000. Thus, because Manrich cannot
establish any prejudice resulting from including this amount in
the loss determination, he does not satisfy the rigorous plain
error standard applicable to this newly raised claim.       See
United States v. Byers, 649 F.3d 197, 213 (4th Cir. 2011)
(“Plain error review is strictly circumscribed and meeting all
four prongs is difficult, as it should be.” (internal quotation
marks and alteration omitted)).



                                       6
presented in the materials before this court and argument would

not aid the decisional process.

                                                       AFFIRMED




                                  7